Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification at paragraph [0052] line 19 “FIG. 13” has been changed to –FIG. 12—because panel E is shown in figure 12 and not figure 13.
In the specification at paragraph [0052] line 23 “FIG. 13” has been changed to –FIG. 12—because panel E is shown in figure 12 and not figure 13.
Drawings
The following changes to the drawings have been approved by the examiner:  
Figure 8 is missing panel labels A, B, C, and D which need to be added to the figure.
Figure 16 is missing panel labels A and B which need to be added to the figure.
Figure 16 has two lines labeled 218 and two lines labeled 220, but are missing 218.1, 218.2, 220.1, and 220.2 as described in paragraph [0055].
Finally, retainer 244 as described in paragraph [0062] does not appear to be labeled in any of the figures.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The device as claimed is not disclosed or taught by the prior art with a receiver pad disposed in the housing and that: receives contact with the key when the key is communicated through a keyway aperture; produces a target output in response to contact with the key; and produces a null output in absence of contact with the key; an aperture cap disposed on the housing and comprising: a cap surface; and the keyway aperture disposed in the aperture cap and bounded by a wall of the aperture cap, the keyway aperture comprising a shape and size selected to receive and selectively communicate the key through the keyway aperture, such that the aperture cap: selectively communicates the key through the keyway aperture to the receiver pad when the key and the keyway aperture are compatibly aligned; and receives the key on the cap surface when the key and the keyway aperture are incompatibly aligned so that: the key contacts the cap surface instead of being communicated through the keyway aperture; and receives a depression force from the key, the receiver pad being interposed between the substratum and the aperture cap; and a compliant member interposed between the substratum and the housing through which the substratum and the housing are in mechanical communication and that: rests in a primary position in an absence of the key disposed on the cap surface of the aperture cap; receives the depression force from the aperture cap; reciprocatively depresses, from the primary position to a depressed position, in response to receiving the depression force and being pushed upon by the key; and reciprocatively returns, from the depressed position to the primary position, when the key is removed from contact with the aperture cap along with the remaining limitations of the claims.
Takahashi et al (5,187,874) is the closest prior art with a position verification sensor 52A or 52B to check the calibration of a movable probe, but lacks the specific structural limitations of the position verification sensor claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855